Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jean Tanner on 6/8/2022.

The application has been amended as follows: 

1. A foot prosthesis comprising a heel and a foot tip capable of bearing on the ground and an ankle support wherein the foot prosthesis further comprises at least one damping element, an instep connecting the foot tip to the ankle support, and an elongated connecting rod connecting the instep to the heel, wherein the at least one damping element extends between and contacts the foot tip and the ankle support, and wherein a first end of the connecting rod is pivotably connected to the instep and a second end of the connecting rod is pivotably connected to the heel.

9. A foot prosthesis comprising a heel and a foot tip capable of bearing on the ground and an ankle support wherein the foot prosthesis further comprises at least one damping element configured to be distant from said ground, an instep connecting the foot tip to the ankle support, and a connecting rod connecting the instep to the heel, wherein the at least one damping element extends between and contacts the foot tip and the ankle support, wherein the ankle support further comprises an adjustment system configured to receive an end of the damping element and configured to adjust the length and/or orientation of the damping element relative to the ankle support.

27. The foot prosthesis according to claim 1, wherein the heel is pivotably connected to the [[angle]]ankle support.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206. The examiner can normally be reached M-F 3-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIE L BAHENA/Primary Examiner, Art Unit 3774